Citation Nr: 0631483	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  99-02 175	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
left ear hearing loss.

2.  Entitlement to an increased rating for residuals of 
fragment wounds to the left forearm, currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968 during the Vietnam era, and his decorations include the 
Purple Heart.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In a June 1998 rating action, the RO denied reopening the 
veteran's previously denied claim for service connection for 
bilateral hearing loss.  The veteran timely perfected an 
appeal of this determination to the Board.  

In a November 2005 rating decision, the RO granted service 
connection for right ear hearing loss.  Thus, only the issue 
with respect to left ear hearing loss remains on appeal.

In a December 1998 rating decision, the RO denied an 
increased rating for the veteran's residuals of fragment 
wounds to the left forearm.  The veteran timely perfected an 
appeal of this determination.  

In July 2005, jurisdiction over the case was transferred to 
the RO in Philadelphia, Pennsylvania.

In a July 2006 statement, the veteran's representative 
raised a claim for a separate rating for scars associated 
with residuals of fragment wounds to the left forearm.  
After review, the Board observes that this claim is 
reasonably raised by the record.

In addition, the veteran was scheduled for a Board hearing; 
however, he did not report to that hearing.  In August 2006, 
the Board received correspondence from the veteran 
indicating that he wished to withdraw his request for a 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704 
(2005).  

On another matter, in a January 2005 statement, the veteran 
noted that he has shrapnel in his upper chest area and 
damage to his lower front teeth from shrapnel that 
penetrated his lower facial area just below the lower lip.  
If the veteran wishes to file a claim for these conditions, 
he should so inform the RO which should take appropriate 
action.

The issue of entitlement to an increased rating for 
residuals of fragment wounds to the left forearm, currently 
evaluated as 30 percent disabling, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The August 1989 Board decision, which denied service 
connection for bilateral hearing loss, is final.

2.  The evidence received since the August 1989  Board 
decision includes evidence which was not previously 
considered and which bears directly and substantially on the 
specific matter of whether the veteran's left ear hearing 
loss is related to service, and; when considered alone or 
together with all of the evidence of record, it has 
significant effect upon the facts previously considered.

3.  The veteran currently does not have left ear hearing 
loss, as defined by VA.


CONCLUSION OF LAW

1.  The evidence received since the Board denied the claim 
of entitlement to service connection for bilateral hearing 
loss in August 1989 is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), and its implementing regulations 
are "potentially applicable to claims pending on the date of 
the VCAA's enactment."  See Holiday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (August 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Notably, however, the regulations create an 
exception to the applicability rule with respect to VA 
assistance in cases of claims to reopen a finally decided 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In effect, 
this exception applies to any claim to reopen a finally 
adjudicated claim received on or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

As the veteran's request to reopen his previously denied 
claim was received prior to August 29, 2001, the 
implementing and amended regulations do not apply for the 
purpose of determining whether the veteran in this case has 
submitted new and material evidence sufficient to reopen his 
claim.  Id.; cf. Karnas v. Derwinski.  

In an August 1989 decision, the Board, in relevant part, 
denied service connection for bilateral hearing loss.  The 
veteran was notified of the decision later that month.  
Neither the veteran nor the Board requested reconsideration 
of the decision, and the veteran did not appeal the 
decisions to the United States Court of Appeals for Veterans 
Claims (Court).  Thus, the August 1989 Board decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2006).  Therefore, new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001) (effective prior to 
August 29, 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

VA must review all of the evidence submitted since the 
August 1989  Board decision in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).  

For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

The pertinent evidence received since the August 1989 Board 
decision consists of a November 2005 VA medical opinion.  
The VA examiner opined that it is as likely as not that the 
veteran's hearing loss began in the military.  

The above evidence is new and material because it indicates 
that the veteran's left ear hearing loss began in service.  
It is not merely cumulative of earlier information and 
evidence because the evidence on file at the time of the 
earlier August 1989 Board decision did not indicate any 
relation between the veteran's hearing loss and his period 
of service.  Thus, this evidence is new and material as 
contemplated by 38 C.F.R. § 3.156(a) and provides a basis to 
reopen his claim for service connection for left ear hearing 
loss.  38 U.S.C.A. § 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen the claim for service 
connection for left ear hearing loss because the outcome of 
this particular matter represents a favorable action by the 
Board.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented 
at 38 C.F.R. § 3.159 (2006), amended VA's duties to notify 
and assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, the unfavorable agency of original 
jurisdiction (AOJ) decision that is the basis of the appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged that, where the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
veteran has the right to content complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

After review, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although proper notice was provided to the veteran 
after the initial AOJ adjudication, the veteran has not been 
prejudiced thereby.  The content of an April 2005 notice 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The letter informed the veteran of the information 
and evidence necessary to substantiate a claim for service 
connection.  The letter also informed him of his and VA's 
duties in obtaining evidence, and specifically asked him to 
send any evidence in his possession that pertains to his 
claim.  

In addition, VA provided the veteran with a copy of the 
appealed June 1998 rating decision, December 1998 statement 
of the case (SOC), and March 2000 and January 2006 
supplemental statements of the case (SSOCs).  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he was 
also specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence 
that have been associated with the claims file consist of 
service medical records, VA medical records, VA examination 
reports, and statements made by and on behalf of the veteran 
in support of his claim.  

Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of 
his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing 
of notice.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2006)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge. 38 
C.F.R. § 3.303(b) (2006); see 38 C.F.R. § 3.309 (2006).

If sensorineural hearing loss manifested to a degree of 10 
percent or more within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service." See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for 
normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  ld. 
at 157.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 38 C.F.R. § 3.385 (2006).

After review, the Board finds that the veteran currently 
does not have left ear hearing loss, as defined by VA.  In 
this regard, the Board notes an April 2005 VA audio 
examination report, which showed the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
30
25
35

The Board observes that the above auditory thresholds do not 
establish impaired hearing as defined in 38 C.F.R. § 3.385.  
In addition, speech audiometry revealed speech recognition 
ability of 96 percent in the left ear, which again fails to 
establish impaired hearing for VA purposes.  

Likewise, the results of VA audio examinations conducted in 
November 1998, April 1988 and October 1973 also fail to 
establish impaired hearing for VA purposes.  Here, the Board 
notes that the results of an October 1999 VA audio 
examination were found to be invalid by the examiner; 
therefore, the Board will not consider those results.

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of 
proof of a present disability.  See 38 U.S.C.A. § 1110; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board acknowledges that a November 2005 VA medical 
opinion related the veteran's hearing loss to service.  
However, in the absence of a current disability, the Board 
finds that this opinion is rendered moot.  Similarly, the 
Board notes that the record does not contain audio findings 
at separation; however, as he currently does not have 
hearing loss as defined by VA, this absence is of no import.

The Board also acknowledges the veteran's contentions that 
he has left ear hearing loss that is related to service.  
The Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for left ear hearing loss.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.


REMAND

The veteran contends, in essence, that his service-connected 
residuals of fragment wounds to the left forearm are more 
disabling than currently evaluated.  

Initially, the Board notes that the veteran was recently 
granted service connection for carpal tunnel syndrome of the 
left wrist as secondary to residuals of fragment wounds to 
the left forearm.  The Board further notes that the 
manifestations of his recently service-connected carpal 
tunnel syndrome of the left wrist are similar to those of 
the residuals of fragment wounds to the left forearm.  Thus, 
in evaluating the veteran's residuals of fragment wounds to 
the left forearm, the RO should keep in mind the regulations 
pertaining to the avoidance of pyramiding in 38 C.F.R. 
§ 4.14 (2006).  

In a July 2006 statement, the veteran's representative 
pointed out that the most recent VA examination of the 
veteran's residuals of fragment wounds to the left forearm 
is over two years old and indicated that the veteran's 
symptoms were worse.  Furthermore, in light of the recent 
grant of service connection for carpal tunnel syndrome of 
the left wrist, the Board observes that it would be helpful 
to be able to discern the manifestations attributable solely 
to the residuals of fragment wounds to the left forearm.  
Thus, the RO should afford the veteran a VA examination to 
determine the current severity of his residuals of fragment 
wounds to the left forearm.  In this regard, the RO should 
ask the examiner to distinguish between the manifestations 
attributable to the veteran's residuals of fragment wounds 
to the left forearm and those of his carpal tunnel syndrome 
of the left wrist.

Lastly, the Board observes that further development is 
required pursuant to the VCAA.  In the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence needed to establish an 
effective date for the claim on appeal.  As this question is 
currently involved, the case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the veteran that an effective date for the 
award of benefits is assigned when an increased rating is 
granted, and also includes an explanation of the type of 
evidence needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to an increased rating for 
residuals of fragment wounds to the left 
forearm, currently evaluated as 30 percent 
disabling, the RO should send the veteran 
and his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to establish an effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman, supra.

2.  After completing any necessary 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected residuals of fragment wounds to 
the left forearm.  The veteran's claims 
file, to include a copy of this REMAND, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner is 
asked to identify any objective evidence 
of pain or functional loss due to pain.  
The specific functional impairment due to 
pain should be identified, and the 
examiner should assess the extent of any 
pain.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

The examiner is also asked to distinguish 
between the manifestations attributable to 
the veteran's residuals of fragment wounds 
to the left forearm and those of his 
carpal tunnel syndrome of the left wrist.  
If this is not feasible, the examiner 
should so state.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to an increased 
rating for residuals of fragment wounds to 
the left forearm, currently evaluated as 
30 percent disabling.  Given the recent 
grant of service connection for carpal 
tunnel syndrome of the left wrist, this 
review should include consideration of the 
regulations pertaining to the avoidance of 
pyramiding in 38 C.F.R. § 4.14.  The 
review should also include consideration 
of a separate rating for scars associated 
with residuals of fragment wounds to the 
left forearm.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a SSOC 
and afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


